Title: To James Madison from John Martin Baker, 13 January 1804 (Abstract)
From: Baker, John Martin
To: Madison, James


13 January 1804, Palma. Refers JM to his last letter of 9 Jan. “It is with great regret I have to communicate to you Sir, the disagreeable information of the loss of a Frigate, of the United States, off Tripoli; This account I received this day, by official from my Vice-Consul, at Port Mahon—Henry Pater, under date of the 6th. instant. Copy of which letter, I herewith annex, and sincerely hope it may prove untrue.”
 

   
   RC and enclosure (DNA: RG 59, CD, Port Mahon, vol. 1). RC 2 pp. For enclosure, see n. 1.



   
   Baker enclosed a copy of Henry Pater to Baker, 6 Jan. 1804 (1 p.; marked triplicate; docketed by Wagner as received 29 Mar.), in which Pater reported that a Minorcan merchant from Tunis told him that the private letters that first brought news of the loss to Tunis had been confirmed by a letter from the pasha of Tripoli to the bey of Tunis. Pater believed the frigate was the Baltimore and stated that all 320 members of the crew had been made prisoners.


